Citation Nr: 0829705	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  01-01 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbar spine disability.

2.  Entitlement to service connection for bilateral wrist 
weakness.

3.  Entitlement to service connection for head pain.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for foot pain.

6.  Entitlement to service connection for leg pain.

7.  Entitlement to service connection for knee pain.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999, December 2001, and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The veteran appeared at the Montgomery RO and testified via 
videoconference in February 2006 before a former Veterans Law 
Judge.  The veteran was thus informed that he had the right 
to another Board hearing.  In April 2008, the veteran 
responded that he did not wish to have an additional hearing.

In May 2006, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court). In February 2008, the 
Court granted a joint motion of the parties, partially 
vacated the Board's decision, and remanded the case to the 
Board for action consistent with the joint motion.  The case 
has again been returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that the portion of the May 2006 Board decision concerning 
the issue of entitlement to an increased rating for a lumbar 
spine disability and the issues of entitlement to service 
connection for bilateral wrist weakness, head pain, chest 
pain, foot pain, leg pain, and knee pain did not provide an 
adequate statement of its reasons and bases, as required by 
38 U.S.C. § 7104(d)(1) (West 2002 & Supp. 2007).  

With regard to the issue of entitlement to an increased 
disability rating for a lumbar spine disability, the Joint 
Motion states that all relevant evidence concerning 
neurological symptomatology of the veteran's back disability 
must be addressed, including the November 2001 VA examination 
which found stocking hypesthesia of the left lower extremity.  
The Joint Motion also states that the May 2006 Board decision 
did not provide an adequate explanation as to why the veteran 
was not entitled to a medical examination or opinion with 
regard to his multiple claims of entitlement to service 
connection.  

The November 2001 VA examination of the veteran's spine 
revealed stocking hypesthesia of the left lower extremity.  
This finding, in conjunction with the veteran's complaints of 
radiating pain, suggests a neurological component to his 
service-connected lumbar spine disability.  As the most 
recent examination occurred in December 2004, nearly four 
years ago, and no opinion has been provided relating the 
veteran's possible neurological symptoms to his service-
connected back disability, it is critical that the veteran be 
scheduled for a more contemporaneous VA examination to 
determine the current severity of his lumbar spine 
disability.

The veteran's service treatment records indicate that he 
sought treatment for pain in his feet, legs, wrist, knee, 
chest, and head after he was injured in a fall during a 
basketball game in June 1995.  A February 1999 general VA 
examination report reveals that the veteran was diagnosed 
with bilateral chondromalacia patella, right knee tendonitis, 
bilateral wrist tendonitis, plantar fasciitis, anterior 
tibial tendonitis of the left leg, and costochondritis.  
Although no diagnosis has been provided regarding the 
veteran's head pain, he contends that he developed headaches 
after his June 1995 fall and that these headaches have been 
continuous since that incident.

Given the preceding evidence, it appears that a VA 
examination for the purpose of nexus opinions is necessary 
because (1) the record contains competent evidence related to 
disorders involving the wrists, head, chest, feet, legs, and 
knees; (2) the veteran's service treatment records reveal 
that the veteran sought treatment for his wrists, head, 
chest, feet, legs, and knees; and (3) the evidence indicates 
that the claimed disabilities may be associated with the 
veteran's in-service complaints of pain.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected lumbar 
spine disability.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed, including x-rays, and 
the examiner must address the presence of 
any neurological symptomatology.  A 
complete rationale must be provided as to 
all findings and any opinions.  

2.  Schedule the veteran for a VA 
examination (or examinations) to determine 
the nature and etiology of his claimed 
bilateral wrist weakness, head pain, chest 
pain, foot pain, leg pain, and knee pain.  
The veteran's VA claims folder must be 
made available to the examiner(s) for 
review in connection with the examination.  
The examiner(s) must render an opinion as 
whether the record establishes that the 
veteran's claimed disabilities are at 
least as likely as not (50 percent 
probability or greater) related to his 
active service.  The examiner(s) must set 
forth a rationale underlying any 
conclusions drawn or opinions expressed.   

3.  Then, readjudicate the claims of 
entitlement to a disability rating in 
excess of 10 percent for service-connected 
lumbar spine disability and entitlement to 
service connection for bilateral wrist 
weakness, head pain, chest pain, foot 
pain, leg pain, and knee pain.  If the 
determination remains unfavorable, issue a 
supplemental statement of the case and 
provide the veteran a reasonable period of 
time in which to respond before this case 
is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




